DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: An antenna unit for glass that is installed 5on an indoor side of a glass sheet, and that transmits and receives an electromagnetic wave at the indoor side through the glass sheet, wherein the antenna unit for glass is installed on the glass sheet, and includes: 10an antenna; and a space in which air can flow between the glass sheet and the antenna.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: wherein the antenna unit for glass is installed on the glass sheet, and includes: an antenna; and a fixing portion that fixes the antenna to the glass sheet such that a space in which air can flow 20is formed between the glass sheet and the antenna.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: wherein a thickness of the fixing portion is from 0.5 mm to 100 mm.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: a blower that blows the air between the glass sheet and the antenna with a rate of 2 m3/hour or more.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: wherein the antenna is a flat antenna or an antenna provided on a flat plate.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: wherein arithmetic average roughness Ra of 10a main surface of the flat antenna or the flat plate is 1.2 pm or less, the main surface facing toward the glass sheet.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: wherein arithmetic average roughness Ra of 10a main surface of the flat antenna or the flat plate is 1.2 pm or less, the main surface facing toward the glass sheet.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: a dielectric layer formed on a main surface of the flat antenna or the flat plate, the main surface facing toward the glass sheet.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: wherein arithmetic average roughness Ra of a main surface of the dielectric layer is 1.2 pm or less, the main surface facing toward the glass sheet.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: an electromagnetic shielding layer formed on a main surface of the flat antenna or the flat plate, the main surface facing a direction opposite to the glass sheet.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: one or more electromagnetic wave absorption elements formed on a main surface of the539486US -61- flat plate, the main surface facing an direction opposite to the glass sheet.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: wherein visible light transmittance of the antenna is 40% or more.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: wherein the antenna is provided in a casing.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as:  a glass sheet; and an antenna unit for glass that is installed on an indoor side of the glass sheet, and that 15transmits an electromagnetic wave at the indoor side to an outdoor side through the glass sheet, and receives an electromagnetic wave at the indoor side from the outdoor side through the glass sheet, wherein the antenna unit for glass is installed 20on the glass sheet, and includes: an antenna; and a space in which air can flow between the glass sheet and the antenna.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as:
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: a coating layer formed on a main surface of the glass sheet, the main surface facing toward the antenna unit for539486US -62- glass, wherein the antenna of the antenna unit for glass is a flat antenna or an antenna provided on a flat plate, and the coating layer includes an opening portion at a position corresponding to the 5flat antenna or the flat plate, that is at least as large as the flat antenna or the flat plate.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: wherein, in a plane view, the flat 10antenna or the flat plate is formed as a rectangle, and an area of the opening portion is greater than or equal to a value obtained by a following expression (1). axb (1) 15(In the expression (1), a variable a is a length of one side of the flat antenna or the flat plate, and a variable b is a length of another side of the flat antenna or the flat plate.)
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: a water-repellent layer formed on a main surface of the glass sheet that faces a direction opposite to the antenna unit for glass.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application, such as: an electromagnetic shielding layer formed on a region different from a region where the antenna unit for glass is provided, on a 30main surface of the glass sheet, the main surface facing toward the antenna unit for glass.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.11,651,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,651,135 discloses similar limitations and function as claimed in the claim of the instant application.  Claim 20 is similar as claimed in claim 1 in method format. Therefore, claim 20 is rejected as rejected in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845